Deasy[ J.
In Mathias Gauthier’s Case, supra it was determined by this court that, under the Workmen’s Compensation Law, when an industrial accident occurs to an employee the rights and obligations of the parties become vested and fixed, and that such rights and obligations cannot be either destroyed or enlarged by subsequent legislation. This principle is based upon the plain mandates *81of both the State and Federal constitutions. It is decisive of this case. The commission invokes Chapter 238 of the laws of 1919 as creating a liability on the part of the defendants to pay the expenses of a surgical operation for which admittedly there was no liability under the law in force at the date of the accident.
In accordance with the principle above stated this ruling must be reversed.

Appeal sustained.


Decree reversed.